Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: [0092] refers to FIGS. 9-13. It appears there is no Fig. 13. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6, 8, 9, 11, 12, 14, 16, 17, 19, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2020/0288506 hereafter Lei) in view of Shih et al (US 2021/0037530 hereafter Shih). 

For claims 1, 9, 17,  Lei discloses a UE (404 Figure 4) and base station (402 Figure 4) comprising processors (359 Figure 3) configured to cause the UE to: 	generate, aggregate (518 Figure 5), a physical random access channel (PRACH) preamble (422 Figure 4 used in PRACH procedure 410 Figure 4 [0064])  mapped to a physical uplink shared channel (PUSCH) resource unit (522 and 530 Figure 5), the PRACH preamble associated with a preamble group (preamble set #1, #2 Figure 6) indicating a configuration of the PUSCH ([0154] per msgA PUSCH configuration), the preamble group ([0067] generated by the UE) having a size ([0067] e.g. long or short) and a group index (table 1 Format 0, 1, 2, 3) indicated by radio resource control (RRC) signaling sent by base station ([0045] 2-step RACH configuration) received by the wireless device ([0103] transport block size/ MCS according to the RRC state); 
	encode a message (524 msgA Figure 5) comprising the PRACH preamble (522 Figure 5) and a payload carried by the PUSCH (530, 502 Figure 5), the configuration of the PUSCH comprising parameters for decoding the message ([0097] based on preamble 422 Figure 4); couple the wireless device communicatively to a base station using the PUSCH (414, 416 and [0066] 430 PUSCH Figure 4); and transmit the message to the base station (414, 416 Figure 4), wherein the base station decodes the message based on the parameters of the configuration of the PUSCH indicated by the preamble group ([0097] based on preamble, the base station decode the payload).

Lei does not teach explicitly RRC messages sent by the base station. 

However, Lei, in the same field of NR 2-step RACH procedures discloses a base station (110 Figure 1) sending RRC signaling ([0045] PDCCH RRC containing RACH-ConfigCommon on first PDCCH occasion [0189]) containing a group index ([0045] ra-PreambleIndex) wherein the group index identifies the preamble group from a plurality of preamble groups. (group A [0065] group B [0064] prach-ConfigurationIndex indicating the available set of RA preamble occasions [0048]). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt Shih’s teachings of messages for NR Random Access procedures in 3GPP TS 38.321 V15.6.0 [0042].

Particularly for claim 9, Lei discloses computer instructions [0007].

For claims 3, 11, 19, Lei discloses determine the size of the preamble group (0073-0074] long or short SCS which affects MCS, TB size and payload) in accordance with the RRC signaling, the RRC signaling indicating whether the wireless device is in an RRC_IDLE state, an RRC_INACTIVE state (longer sequence when Idle or Inactive [0074]), or an RRC_CONNECTED state (short sequence when in Connected state [0074]).

For claims 4, 12, 20, Lei discloses configuring to receive the preamble group from the base station (corresponding to msgA preamble 422 Figure 4 [0096]) when the wireless device is in the RRC_IDLE state or the RRC_INACTIVE state (longer sequences [0074] e.g. 720 Figure 7), wherein a first subset of preambles (e.g. one during preamble occasion 720 Figure 7) in the preamble group is associated with the RRC_IDLE state of the wireless device or the RRC_INACTIVE state (longer sequence when Idle/Inactive [0074]).

For claims 6, 14, Lei discloses configured to receive the preamble group from the base station (corresponding to msgA preamble 422 Figure 4 [0096]) when the wireless device is in the RRC_CONNECTED state (shorter sequences [0074] e.g. 700 Figure 7), wherein a first number of preambles (e.g. M during preamble occasion 700 Figure 7) is associated with the RRC_CONNECTED state of the wireless device (shorter sequence when Connected [0074]). 

For claim 8, 16, Lei discloses the preamble group ([0111] preamble sets 602, 604 Figure 6) and the configuration of the PUSCH is one of a plurality of PUSCH configurations ([0154] each msgA PUSCH configuration containing multiple PUSCH occasions) associated with the plurality of preamble groups ([0151] up to a maximum of 64 preambles), the plurality of PUSCH configurations further associated with a bandwidth part (BWP) ([0154] msgA PUSCH configuration associated with active UL BWP numerology) .

	

Claims 2, 5, 7, 10, 13, 15, 18,  are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Shih and further in view of R1-1910002 ZTE “Remaining issues of msgA channel structure” 3GPP WG1 #98bis Chongqing Oct 14th-20th, 2019. 

For claims 2, 10, 18,  Lei does not teach a ceiling or floor operation.
However, R1-1910002, in the same field of transmitting msgA, discloses a preamble group (section 2.2 four preamble groups); determining the size of the preamble group (nFDMPO  or SSBperPO) using at least one of a ceiling operation (page 12 #FDMPO <= ceil) or a floor operation (page 14 E1) performed on a number of contention-based preambles (page 12 CB-PreamblesPerSSBConf) and a number of preamble groups (page 12 e.g. SSBperRO = 4)  used for a two-step random access channel (RACH) (msgA [title]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to adopt the further teachings of R1-1910002 to calculate exact values of MCS and time-frequency resource size of a PUSCH occasion (PO [0154 Lei]) as taught by R1-1910002 (Introduction).
 
For claims 5, 13,  Lei, does not explicitly discloses more than one preamble configuration for IDLE/Inactive state. However, R1-1910002, in the same field of transmitting msgA, discloses wherein a second subset of preambles (section 2.2 two msgA PUSCH configurations) in the preamble group is associated with the RRC_IDLE state of the wireless device or the RRC_INACTIVE state (section 2.2 at least two msgA PUSCH configurations for IDLE/INACTIVE state which can be used to generate a second preamble set 604 Figure 6 [0115 Lei]).

For claims 7, 15, Lei, does not explicitly disclose more than one preamble configuration for Connected state. However, R1-1910002, in the same field of transmitting msgA, discloses wherein a second number of preambles in the preamble group is also associated with the RRC_CONNECTED state (section 2.2 four msgA PUSCH configuration for Connected state for four preamble groups to distinguish four different configurations). 
For claims 5,13, and 7,15, it would have been obvious to one of ordinary skill before the effective filing date to support at least 2 different configurations for each RRC state to allocate MCS and time-frequency resources as taught by R1-1910002 (section 1 Introduction). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415